641 N.W.2d 594 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Jonathan Joe JONES, Defendant-Appellee.
Docket No. 119818, COA No. 221264.
Supreme Court of Michigan.
April 12, 2002.
On order of the Court, the application for leave to appeal is considered, and it is GRANTED, limited to the issue whether the assistant prosecutor erred in asking a key witness whether he had taken and passed a polygraph. If this was error, what category of error was it, and by what standard should the Court decide whether the error warranted reversal of the defendant's convictions? The parties shall address specifically whether any error that *595 occurred was "invited" by the defense. See United States v. Young, 470 U.S. 1, 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985); Vannoy v. City of Warren, 386 Mich. 686, 194 N.W.2d 304 (1972); People v. Finley, 431 Mich. 506, 543, n. 11, 431 N.W.2d 19 (1988) (Cavanagh, J.). The parties shall further discuss whether and, if so, how, the "invited error" doctrine fits into this Court's jurisprudence regarding forfeiture and waiver of error. See People v. Carines, 460 Mich. 750, 597 N.W.2d 130 (1999); People v. Carter, 462 Mich. 206, 612 N.W.2d 144 (2000).
The Prosecuting Attorneys Association of Michigan and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the question presented in this case may move the Court for permission to file briefs amicus curiae.